The order of the Appellate Division denying the defendant's motion for a new trial made intermediate the interlocutory and final judgment was not a final order and, therefore, not appealable in the absence of the allowance thereof by the Appellate Division and its certificate of the questions to be reviewed. (Code C.P. § 190, subd. 2.) Subd. 1 provides for appeals from orders granting new trials upon *Page 501 
exceptions, not from orders denying them. Under section 1336 the defendant, after the denial of his motion for a new trial by the Appellate Division, could not appeal until the entry of final judgment by the trial court pursuant to the interlocutory judgment. After such entry an appeal lies directly from such final judgment and brings up for review the order of the Appellate Division refusing the new trial.
The appeal should be dismissed, with costs.
PARKER, Ch. J., BARTLETT, HAIGHT, VANN, CULLEN and WERNER, JJ., concur.
Appeal dismissed.